DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (U.S. Patent Application 2018/0085059 A1) and further in view of Garvey et al. (U.S. Patent Application 2012/0322022 A1).
Claim 16:  Lee teaches – 
A device [tooth-attach wearable device] for sensing multiple dental regions [upper tooth-attach wearable device] [lower tooth-attach wearable device] (Figure 1, Element C1 & C2), comprising 
a support structure [tooth attachment] (Figure 1, Element P1 & P2) configured to fit against a plurality of teeth of a patient (as shown in Figure 1) 
wherein the support structure [tooth attachment] (Figure 1, Element P1 & P2) comprises a plurality of sensor elements [sensor device] (Figure 1, Element 10);
Examiner’s Note:  The prior art discloses a plurality of sensors elements as sensor devices element 10 is shown on tooth attachment elements P1 and P2 in Figure 1.
each sensor element is configured to be positioned against a respective different dental region when the support structure is positioned in use against the plurality of teeth [The sensor device 10…may be exposed outside a tooth attachment P1, P2 formed on the tooth-attach wearable device C1, C2] (Para 0065) and
Examiner’s Note:  The sensor is disclosed on the outside of the tooth attachment (Para 0065).  This reads on the claim limitations as the claim limitations are not directed to direct placement on the teeth and in its broadest most reasonable interpretation allow for intermediate support structure to be in between.  
each sensor element is configured to allow measurement of a response of the sensor element to determine structural information about the dental region [engagement force between the tooth and the tooth attachment P2] (Para 0094)
Lee fails to teach heating pulse and heat transfer.  However, Garvey teaches –  
each sensor element is configured to allow a heating pulse [A thermoelectric…solid-state active heat pump which transfers heat] (Para 0043) to be applied to the dental region against which the sensor element is positioned [to apply a stimulus to the tooth of a patient] (Para 0038) and to allow measurement of a response of the sensor element [stimulus sensor 410 can determine the amount of stimulus being applied to the patient's tooth] (Para 0046) during the heating pulse to determine chemical or structure information about the dental region [indicate the thermal conductivity, electrical conductivity and strength of the tooth, resulting in a measurement of tooth health] (Para 0046)
the response being dependent on heat transfer [heat flux] (Para 0043) characteristics of the dental region in order to result in a measurement of tooth health (Para 0046)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include the heating pulse as taught by Garvey in order to result in a measurement of tooth health (Para 0046).
Claim 17/16:  Lee teaches wherein the support structure comprises a conforming surface that is pre-shaped to conform with an outer profile of the plurality of teeth (Figure 1, Element C1, P1, C2 & P2 and Para 0063).
Examiner’s Note:  Lee discloses a reinforced plastic in Para 0063.  Lee disclosed the plastic conforming to the teeth shape in Figure 1.  Thus in order for the reinforced plastic to conform to the teeth shape, the plastic would have to be pre-shaped to fit.
Claim 19/16:  Lee teaches wherein the fit between the support structure and the plurality of teeth is such as to hold the support structure stably in place by friction between the support structure and the plurality of teeth (as shown in Figure 1).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (U.S. Patent Application 2018/0085059 A1) and Garvey et al. (U.S. Patent Application 2012/0322022 A1) further in view of Stepovich (U.S. Patent Application 2011/0318700 A1).
Claim 18/16:  Lee teaches wherein the support structure configured to conform with an outer profile of the plurality of teeth when positioned in use over the plurality of teeth (Figure 1, Element C1, P1, C2 & P2 and Para 0063 & 0065).
Lee and Garvey fail to teach a deformable interior surface.  However, Stepovich teaches the housing comprises a deformable [deform] interior surface [thermally conductive compressible mass] (Figure 11, Element 1106) configured to conform with an outer profile of the tooth (Figure 11 and Para 0041) in order to provide a more satisfactory thermal contact (Para 0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Garvey to include the deformable interior surface as taught by Stepovich in order to provide a more satisfactory thermal contact (Para 0040).

Response to Arguments
Applicant’s arguments, see Page 6-7, filed 06/21/2022, with respect to the rejection under 35 U.S.C. § 112(b) has been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of the claims has been withdrawn. 

Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant submitted arguments that Lee fails to teach or disclose configuring sensors to measure properties of the teeth themselves (Page 8 of Remarks filed 06/21/2022).  The Examiner respectfully disagrees.  The Examiner acknowledged in the rejection above that “[t]he sensor is disclosed on the outside of the tooth attachment (Para 0065).  This reads on the claim limitations as the claim limitations are not directed to direct placement on the teeth and in its broadest most reasonable interpretation allow for intermediate support structure to be in between”.  The Examiner contends that Lee teaches measurement of a response of the sensor element to determine structural information about the dental region.  Lee teaches the sensor sensing forces against the teeth.  The Examiner contends that the force measurement is a property of the teeth themselves.  
The Applicant submitted arguments that Lee fails to disclose using heating pulses.  The Examiner agrees and notes that Lee was not relied on for teaching the claimed element.  The rejection for the claimed element of heating pulses was Lee in view of Garvey.
The Applicant contends that Lee in view of Garvey is not justified because there is no suggestion to sense the teeth themselves and the sensors in Lee are not configured to do this.  Further the Applicant contends that Lee teaches exclusively that the second device 10 should be configured to sense regions outside of the orthodontic device.  The Examiner respectfully disagrees.  Lee teaches the forces between the tooth and the tooth attachment (Para 0094).  The Examiner contends that the Applicant is interpreting the claim not in the broadest most reasonable interpretation but more narrowly.
The Applicant contends that the claims would require sensors to be directed in the opposite direction to the teachings of Lee.  The Examiner contends that the forces being measured are between the tooth and the tooth attachment (Para 0094).  Additionally, the Examiner notes that the direction and/or orientation of the sensor is not explicitly claimed.
The Applicant contends that in the context of an orthodontic device where significant forces are expected to be applied between the device and the teeth, it is not clear from Lee how this would be implemented safely and effectively even if the skilled person would have been motivated to do so.  The Applicant continues to argue that a skilled person would not have thought of using the teaching of Garvey in the context of an orthodontic device.  The Applicant argues that a device used temporarily by a dentist during a consolation would not have been obvious to the orthodontic device of Lee.  
The Examiner disagrees.  As evidence, the Examiner points to Beiski et al. (U.S. Patent Application 2007/0106138 A1), which demonstrates the understanding of one of ordinary skill in the art before the effective filing date of the claimed invention.  Beiski teaches an ablation device (Para 0163) within an orthodontic device (Figure 9A, Element 144).  The Examiner contends that one of ordinary skill in the art before the effective filing date of the claimed invention understood modifying a temporary device such an ablative dental device to be within an orthodontic device.  The Examiner contends that Beiski is not prior art used within the art rejection but serves as evidence as to what the understanding was of one of ordinary skill in the art before the effective filing date of the claimed invention.  The Examiner contends that Beiski is evidence that Lee in view of Garvey is not impermissible hindsight.
The Applicant submitted arguments with respect to Claim 18.  The Applicant argued that Lee and Stepovich are fundamentally different from a mechanical perspective.  The Examiner notes the Applicant amended the claim and the Examiner adjusted the rejection in response to the amendment.  The Examiner respectfully disagrees.  Stepovich teaches the interior surface comprising a thermally conductive compressible mass.  The thermally conductive compressible mass of Stepovich being the deformable interior surface of the support structure of Lee reads on the claimed language.  The support structure of Lee can be rigid while the deformable interior surface as taught by Stepovich allows for satisfactory thermal contact (Para 0040).
The arguments are unconvincing.  The rejection is deemed proper and hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793